 In the Matter of WALwoRTH COMPANYandPATTERN MAKERS' Asso-CIATION OF PITTSBURGHAND VICINITY,PATTERN MAKERS'LEAGUE OFN. A., AFFILIATEDWITH A. F. OF L.In the MatterOfWALWORTH COMPANYandSTEEL WORKERS' ORGAN-IZINGCOMMITTEE ON BEHALFOF THEA. A. I. S. T.OFN. A.Cases Nos. R-647 and R-6418, respectivelySUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESSeptember 1, 1939On August 2, 1938, the National Labor Relations Board, hereincalled the Board, issued in the above-entitled proceeding a Decisionand Direction of Election.'The Direction of Election providedthat an election by secret ballot be held among all employees in thepattern shop at the Greensburg, Pennsylvania, plant of the Wal-worth Company, who were employed during the pay-roll periodending December 30, 1937, exclusive of the foremen and those whohave since quit or been discharged for cause, to determine whetheror not they desired to be represented by Pattern Makers' Associa-tion of Pittsburgh and Vicinity, Pattern Makers' League of NorthAmerica, herein called the Association, affiliated with the AmericanFederation of Labor,. or by Steel Workers' Organizing Committee,herein called the S. W. O. C., for and on behalf of AmalgamatedAssociation of Iron, Steel and Tin Workers of North America,herein called the Amalgamated, . affiliated -with the Committee forIndustrialOrganization, for the purpose of collective bargaining,or by neither.In addition, the Board found that the S. W. O. C., for and onbehalf of the Amalgamated, represents a majority of the productionand maintenance employees, exclusive of supervisors and clerks,irrespective of the inclusion or exclusion of the pattern makers.18 N. L. R. B. 765.15 N. L.R. B., No. 7.53199549-39-vol. 15-5 54DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Board, however, withheld its certification of the S. W. O. C.,for and on behalf of the Amalgamated, as the bargaining repre-sentative of the plant unit until the election ordered among the pat-tern makers had been held and a determination made as to whetheror not the pattern makers were to be included therein.On August 13, 1938, the Board advised the Regional Director thatthe S. W. O. C. had filed with it a petition for oral argument, andinstructed the Regional Director to postpone the counting of theballots cast in the election until after such oral argument was had.Pursuant to the Direction of Election, an election by secret ballotwas conducted on August 19, 1938, in the pattern shop of the Wal-worth Company, at its Greensburg, Pennsylvania, plant, under thedirection and supervision of the Regional Director for the SixthRegion (Pittsburgh, Pennsylvania).At the close of the ballotingperiod, the ballot box was sealed in the presence of the observersfor both parties and the seal was signed by each of said observers.On July 18, 1939, pursuant to notice, a further hearing was heldbefore the Board in Washington, D. C., for the purpose of oralargument.The Association and the S. W. O. C. were representedand participated in the oral argument.On August 2, 1939, pursuant to instructions issued by the Boardon July 24, 1939, the Regional Director caused the ballots cast inthe election to be counted.On August 4, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, issued and dulyserved upon the parties an Intermediate Report on the election.Noobjections to the Intermediate Report were filed within the timeallotted.The Regional Director certified that the ballot was fairlyand impartially conducted and that the ballots cast were duly andfairly counted under his supervision and that there had been filedwith him by the tellers statements to that effect.As to the balloting and its results, the Regional Director reportedthe following :Totalnumberof employees eligible to vote-------------------- 40Total number of ballots-------------------------------------- 40Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------0Total number of challenged ballots----------------------------0Totalnumberof ballots cast for Steel Workers'OrganizingCommittee on behalf -of Amalgamated Associationof Iron,Steeland Tin Workers of North America,affiliatedwith theC. I. 0--------------------------------------------------- 18Total number of ballots cast for Pattern Makers' Associationof Pittsburgh and Vicinity, Pattern Makers' League of NorthAmerica, affiliated with the A. F. of L-----------------------18Total number of ballots for neither organization--------------4 WALWORTH COMPANY55The results of the election show that no collective bargainingrepresentative has been selected by a majority of the employees,exclusive of foremen, in the pattern shop of the Walworth Com-pany, at its Greensburg, Pennsylvania, plant. In addition, neithertheAssociation nor the S. W. O. C., for and on behalf of theAmalgamated, received a plurality of the votes. In view of this-latter circumstance we are unable to follow our usual practice ofconducting successive run-off elections, eliminating from each suc-cessive ballot the organization receiving the lowest number of votesin the preceding ballot until a representative has been selected by amajority or a majority has signified that none of the contestantorganizations is desired as a representative for collective bargain-ing.2The petition for investigation and certification of representa-tives of employees in the pattern shop of the Walworth Company,at its Greensburg, Pennsylvania, plant, filed by Pattern Makers'Association of Pittsburgh and Vicinity, Pattern Makers' League ofNorth America, affiliated with the American Federation of Labor,will therefore, be dismissed.However, in view of the fact that theelectionwe are considering was conducted more than a year ago,we will entertain a new petition promptly if either organizationhereafter desires to file one.Pursuant to the findings made in the above-entitled proceeding,issued on August 2, 1938,$ the S. W. O. C., for and on behalf of theAmalgamated, will be certified as the exclusive representative ofthe production and maintenance employees of the Walworth Com-pany, at its Greensburg, Pennsylvania, plant, exclusive of super-visors, clerks, and employees in the pattern shop.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rulesand Regulations-Series 2,IT IS HEREBY CERTIFIEDthat Steel Workers' Organizing Committee,on behalf of Amalgamated Association of Iron, Steel and TinWorkers of North America, affiliated with the Committee for In-dustrialOrganization, has been designated and selected by a ma-jority of the production and maintenance employees of the WalworthCompany, at its Greensburg, Pennsylvania, plant, excluding super-visors, clerks, and employees in the pattern shop as their repre-2 SeeMatter of Aluminum Companyof America and its WhollyOwned Subsidiary Caro-linaAluminumCompanyandInternationalUnion, AluminumWorkers of America,12 N. L. E. B. 237.a 8 N. L.It.B. 765. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative for the purposes of collective bargaining, and that pursuantto the provisions of Section 9 (a) of the Act, Steel Workers'Organizing Committee, on behalf of Amalgamated Association ofIron, Steel and Tin Workers of North America, affiliated with theCommittee for Industrial Organization, is the exclusive, representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.ORDERBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees in the pattern shop of theWalworth Company, Greensburg, Pennsylvania, at its Greensburgplant, filed by Pattern Makers' Association of Pittsburgh and Vi-cinity,PatternMakers' League of North America, affiliated withthe American Federation of Labor, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Supplemental Decision, Order, and Certification of Repre-sentatives.